DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I: Claim 1-10 and 16-17, drawn to a product (Al alloy) in the reply filed on 08/31/2022 is acknowledged.
Claim 11-15 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II: Claim 11-15, drawn to a product (fabricated object of Al alloy) and Group III: Claim 18-23, drawn to a method producing Al alloy, there being no allowable generic or linking claim. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/13/2021 is being considered by the examiner.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1, line 15-16 recites two alloy composition "(i)" and "(ii)" which are using different parameters of composition, 
"(i)" contains wt% " does not comprise 3 wt% Ce if 7 wt% Cu is present" in line 15 and 
"(ii)" contains at% "does not comprise 3 at% Ce if 7 at% Cu is present" in line 16. 
There are possibilities these are different and intentional, however rest of the claims are using wt% and the numerical value for both compositions are same renders that if there is any typographical issue or not. Therefore applicant is advised to make it clear and if necessary amending the claim in the appropriate part of the instantaneous claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 15-16 the phrase, "composition (i) does not comprise 3 wt% Ce if 7 wt% Cu is present; and (ii) does not comprise 3 at% Ce if 7 at% Cu is present” are indefinite. From the specificity of this particular composition it is unclear what is considered to be within the scope of this limitation. It is unclear if the limitation excludes only the recited values or if excludes amounts greater than or equal to the recited values. For example, it is unclear if a hypothetical composition of 3 wt% Ce and 7.1 wt% of Cu is excluded by the claim limitation.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102/(a)(1) and (a)(2) as being anticipated by Karabin, Lynette M [WO 2018/119283 Al].

Regarding claims 1, Karabin discloses an Al-Cu-Ce alloy, wherein the amount of cerium and amount of copper present in the alloy composition are sufficient to cause the formation of one or more intermetallic phases of selected from Al8CeCu4, Al2Cu [0023]. Karabin’s alloy composition as disclosed and those recited in the instant claims 1 are listed in the following table. 

Element
From instant Claim 1
(wt%)
From Karabin
(wt%)
Within range
(wt%)
Ce
1-35
1-18 [0023]
Within the range
Cu
3-35
1-25 [0023]
Overlapping
Mn
0-3
---

Fe
0-3
---

Mg
0-2
---

Zr
0-2
---

Ni
0-2
---

Cr
0-5
---

Si
≤ 1
---

Al
Balance
Balance
Within the range/overlapping


Karabin does not explicitly specify the element of Mn, Fe, Mg, Zr, Ni, Cr, and Si in this embodiment but teaches the Al-Cu-Ce alloy may further comprises optional additions, and unavoidable impurities [Section 0023]. The instant claim recites the range of these element starting from zero, which renders it is optional and not necessary to be present in the main alloy. 
With respect to claim 1 “composition (i)” and “composition (ii)” as recited are narrowly interpreted such that only exact compositions are excluded, and the compositional limitations do not represent any ranges or approximate value. Karabin does not explicitly teaches to exclude these ranges, but discloses a compositional limitation along with his alloy [as shown in the above Table], where the amount of Cu is decided in terms of amount of Ce to facilitate production of Al-Cu-Ce alloy having the intermetallic phases including one or more of Al8CeCu4, Al2Cu. Karabin teaches the aluminum, copper, and cerium contents are controlled such where Cu ≥ - 0.8462Ce + 12.846, and where Cu ≤ -0.1361Ce2 + l.564Ce + 19.673 (the values of Cu and Ce being in wt. %) and balance [Section 0023].  According to Karabin’s teaching, the amount of Cu has been calculated for Ce = 3 wt% as claimed in the instantaneously and detail of this calculation has been shown in the “Calculation” section after the Prior Art Rejections section of this Office Action. The calculated value from Karabin’s teaching, it has been found the range of Cu will be 10.75-22.75 wt% when Ce is 3wt %.  So Karabin’s alloy composition (i) do not comprise 3% Ce wt% if 7 wt% Cu is present; and (ii) do not comprise 3% Ce at% if 7 at% Cu is present. 
	Therefore Karabin’s alloy meet the compositional limitation as recited in the claim 1, and it is anticipatory when the prior art is within a claimed range and/or teaches overlapping the claimed range. See MPEP § 2131.03 [I and II].  

Regarding claims 16, Karabin discloses an alloy composition for additive manufacturing [abstract] of Al-Cu-Ce alloy, comprising cerium and copper, wherein the cerium and copper are independently present in an amount sufficient to provide one or more of an Al8CeCu4, Al2Cu an  intermetallic phases in an additively manufactured component; and a balance of aluminum [Section 0023].

Regarding claims 17, Karabin discloses an alloy composition for additive manufacturing [abstract] of Al-Cu-Ce alloy, comprising cerium and copper, wherein the cerium and copper are independently present in an amount sufficient to provide one or more of an Al8CeCu4, Al2Cu an  intermetallic phases in an additively manufactured component; and a balance of aluminum,  optional additions, and unavoidable impurities [Section 0023]. Karabin further teaches, "addition" includes grain boundary modifiers, casting aids, and/or grain structure control materials (e.g., ceramic materials, intermetallic, and/or other materials as grain refiners, and/or combinations thereof) and some non-limiting examples of such materials may include: titanium, boron, zirconium, scandium, and hafnium, optionally in elemental form, among others [Section 0042]. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin, Lynette M [WO 2018/119283 Al].

Regarding claims 2, Karabin discloses an Al-Cu-Ce alloy, wherein the alloy comprises optional additions, and unavoidable impurities [Section 0023]. According to Karabin, "addition" includes grain boundary modifiers, casting aids, and/or grain structure control materials (e.g., ceramic materials, intermetallic, and/or other materials as grain refiners, and/or combinations thereof) and some non-limiting examples of such materials may include: titanium, boron, zirconium, scandium, and hafnium, optionally in elemental form, among others [Section 0042]. Karabin’s alloy additions comprise at least one grain refiner to facilitate production of small grains [Section 0045]. Karabin further teaches the feedstock or product comprises not greater than 1.0 wt. % of these additions [Section 0046] which is exactly the same as recited in the instant claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an element and composition selected from the range of Karabin to produce small or refined grains, because the ranges disclosed by the prior art are within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claims 3, Karabin discloses an Al-Cu-Ce alloy [Section 0023] wherein the alloy comprises intermetallic phases dispersed in an aluminum matrix and the discrete intermetallic particles may be located within the aluminum alloy grains and/or located at grain boundaries [Section 0017]. Karabin teaches the aluminum alloy wherein the average grain size is of from 0.5 to 20 microns [Section 0047] which is overlapping with the instantaneously claimed range. Karabin further teaches an average grain size of not greater than 20 microns may help to facilitate the improved ductility and/or strength. He also teaches in different embodiment, wherein the average grain size is not greater than 10 microns, wherein the average grain size is not greater than 6 microns, even wherein the average grain size is not greater than 4 microns  [Section 0047]. Karabin further teaches the discrete intermetallic particles having an average particle size of not greater than 0.1 micron (100 nm). In another embodiment he teaches an aluminum alloy comprises  an average particle size of not greater than 0.01 micron (10 nm) [Section 0011]. Both 10 nm and 100 nm are within the instantaneously claimed range.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a particle size selected from the range of Karabin to produce small grains and to have improved strength, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

	Regarding claims 4 and 5, Karabin discloses an Al-Cu-Ce alloy, wherein the  cerium is present in an amount ranging from 1 wt% to 18 wt% [Section 0023] which is overlapping with the range as recited in both Claim 4 and 5. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Ce selected from the range of Karabin to get preferred intermetallic compounds because the ranges disclosed by the prior art are overlapping the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

	Regarding claims 6 and 7, Karabin discloses an Al-Cu-Ce alloy, wherein the  copper is present in an amount ranging from 1 wt% to 25 wt% [Section 0023] which is overlapping with the range as recited in both Claim 6 and 7. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition of Cu selected from the range of Karabin to get preferred intermetallic compounds because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].  
 
Regarding claims 8, Karabin discloses an Al-Cu-Ce alloy, the  cerium is present in an amount ranging from 1 wt% to 18 wt% and copper is present in an amount ranging from 1 wt% to 25 wt% and balance in aluminum [Section 0023]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Karabin because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claims 9, Karabin discloses an Al-Cu-Ce alloy, the  cerium is present in an amount ranging from 1 wt% to 18 wt% and copper is present in an amount ranging from 1 wt% to 25 wt% and balance in aluminum [Section 0023]. Karabin teaches addition of other element like zirconium can be used [Section 0042] to facilitate the production of small grains [Section 0045]. Karabin further teaches that amount of additional element (zirconium) is not greater than 1.0 wt. % [Section 0046] which is within the range as recited in both Claim 8 and 9.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Karabin to get smaller grains because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin, Lynette M [WO 2018/119283 Al] as applied to claim1-9 above, and further in view of Orlando Rios [ US 9963770 B2].
The applied reference has a common inventor  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 10, Karabin discloses an Al-Cu-Ce alloy, the  cerium is present in an amount ranging from 1 wt% to 18 wt% and copper is present in an amount ranging from 1 wt% to 25 wt% and balance in aluminum [Section 0023]. Karabin teaches addition of other element like zirconium can be used [Section 0042] to facilitate the production of small grains [Section 0045]. Karabin also teaches the amount of zirconium (additional element) is not greater than 1.0 wt% [Section 0046]. All these composition range overlapping with the instant claim 10. Karabin does not explicitly teaches the composition of Mn, however teaches an aluminum alloy comprising at least copper and manganese as alloying elements, and in an amount sufficient to have a fine eutectic-type structure with desired Intermetallic phase that includes Mn [Section 0030].  
On the other hand, Rios discloses an Al-Ce alloy [Col 12, line 23] with the intermetallic compound of Al11Ce3 [Col 12, line 26]. Rios’s alloy composition as disclosed and those recited in the instant claims 10 are listed in the following table. 

Element
From instant Claim 10
(wt%)
From Rios
(wt%)
Within range
(wt%)
Ce
6
5-30 [claim 1 and 3-5]
Within the range
Cu
9
Up to 8 [claim 9]
Merely close
Zr
0.2-1
0-5 [Claim 7]
Overlapping 
Mn
0.5
0.2-0.5 [ Claim 26]
Within the range


Most of the element of Rios’s composition either within the range or overlapping with instant claim except Cu, which is merely close. 
Rios’s teaching is analogous to the instant application as it is in the field of making an Al alloy with an intermetallic compound.   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Rios to modify Karabin to get preferred intermetallic compounds and smaller grains because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Calculation

Details of the calculation as used in the Prior Art rejection under the section Claim Rejections - 35 USC § 102 has been shown here:
Karabin teaches in one embodiment, the aluminum, copper, and cerium contents are controlled such where Cu ≥ - 0.8462Ce + 12.846, and where Cu ≤ -0.1361Ce2 + l.564Ce + 19.673 (the values of Cu and Ce being in wt. %) and balance is aluminum [Section 0023]. 
Whereas the instant claim recites a composition (i) does not comprise 3 wt% Ce if 7 wt% Cu is present. 
Using the amount of Ce = 3 wt% as recited in the instant claim to the Karabin’s condition of  
Cu ≥ - 0.8462Ce + 12.846, it has been found,  
Cu ≥ - 0.8462 x 3 + 12.846, [Ce = 3 wt%]
Therefore Cu ≥ 10.3076 wt%
Using the amount of Ce = 3 wt% as recited in the instant claim to the Karabin’s condition of  
Cu ≤ -0.1361Ce2 + l.564Ce + 19.673, it has been found,
Cu ≤ -0.1361(3)2 + l.564(3) + 19.673, [Ce = 3 wt%]
Cu ≤ -0.1361 x 9 + l.564 x 3 + 19.673,
Therefore Cu ≤ 23.14 wt%

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        9/21/2022